DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claim 4 is withdrawn in view of Matsuyama (JP 2003-11620).  The change in width of tire grooves is consistent with that which is depicted by Matsuyama (associated with generally U-shaped and V-shaped grooves, both of which are extensively used in tires).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama (JP 2003-11620, of record) and further in view of (a) Motogami (JP 5-294115, of record) and (b) Kojima (JP 10-58926, of record) and/or Fishman (US 2005/0139305, of record) and/or Suga (JP 2015-57336, of record).    
As best depicted in Figures 1 and 2, Matsuyama is directed to a tire construction comprising a protrusion portion or side protector 7 defined by a plurality of protrusion pieces arranged between a tread end and a carcass turnup portion (carcass plies 9A,9B).  More particularly, said protrusion portion 7 includes a center protrusion piece 7L and an end side protrusion piece 7U, wherein a height or thickness DU of said end protrusion piece is greater than that of said center protrusion piece (Abstract, Paragraph 8, and Table 1 where DU is 2 mm greater than DL in each of the exemplary tire constructions).  Additional protrusion pieces can be viewed as a center protrusion piece if in fact protrusion 7L is not seen to constitute a “center protrusion piece” (unclear what structural limitations are required by the language “center” protrusion piece).  In such an instance, it is unclear if said center protrusion piece is formed at a maximum width position of the tire.
In any event, Matsuyama teaches a distance LL from a tread end to a radially inner end of center protrusion piece 7L between 25% and 50% of a tire section height (Paragraph 7).  It is well recognized that tire maximum section widths are commonly present at heights equal to and slightly above 0.50 times a tire section height (as measured from a bead base line).  This in suggests tire constructions in which a maximum section width would in fact be present at the radial location of center protrusion piece 7L.  Absent a conclusive showing of unexpected results, one having ordinary skill in the art at the time of the invention would have found it obvious to form the tire of Matsuyama in accordance to the claimed invention.
It is further evident from Figures 1 and 2 that said side protector 7 includes a plurality of radially spaced apart grooves 11, wherein said grooves have a generally U-shaped or V-shaped design.  These designs are consistent with that which is commonly used in tire grooves and such designs have smaller widths at the groove bottom and larger widths at the groove top (corresponds with last structural limitation in the claims).  It further appears that respective grooves have an increasing depth when moving radially outward from a radially innermost groove (general depiction in figures).  Additionally, Motogami teaches a similar protector-containing tire and recognizes the need to increase groove depth when moving radially outward from a radially innermost groove (Paragraphs 13 and 26).  Motogami states that such a variation in groove depth promotes crack resistance at the bottom of grooves.  One of ordinary skill in the art at the time of the invention would have found it obvious to vary the groove depth in the tire of Matsuyama for the benefits detailed above.   
With further respect claim 1, it is extremely well known and conventional to include ribs or protrusions, including side protectors, in at least one tire sidewall portion, as shown for example by Kojima (Abstract), Fishman (Abstract) and/or Suga (Abstract).  One of ordinary skill in the art at the time of the invention would have found it obvious to include the protector of Matsuyama on at least one tire sidewall portion (remains consistent with the disclosure of Matsuyama and the design of common tire side portions).    
Lastly, as to claim 1, the language “bonding a sheet member to the surface of the side wall” fails to further define the structure of the claimed tire article (limitations are directed to the method of manufacture as opposed to the structure of the claimed tire article).  This is particularly evident if the tire side portion and the side protector are formed of the same material (and such is not excluded by the claims as currently drafted). 
Regarding claim 2, see Figures 1 and 2.
5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama, Motogami, Kojima, Fishman, and Suga as applied in claim 1 above and further in view of Pirelli (GB 785,097, of record) and/or Uniroyal (GB 1,509,948, of record).    
	As detailed above, Matsuyama teaches a protrusion portion or side protector.  While Matsuyama fails to specifically suggest a discontinuous arrangement, it is extremely well known and conventional to form a wide variety of sidewall assemblies in a continuous or discontinuous manner, as shown for example by Pirelli (Page 3, Lines 25+) and/or Uniroyal (Figures 1 and 6).  It is emphasized that there are only two possible arrangements (continuous or discontinuous) and respective arrangements are commonly disclosed as being alternatives.  One of ordinary skill in the art at the time of the invention would have found it obvious to use either arrangement in the tire of Matsuyama, there being no conclusive showing of unexpected results for a discontinuous arrangement.
6.	Claims 1, 2, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama and further in view of Motogami and Kurosawa (JP 2012-66731, of record).
As best depicted in Figures 1 and 2, Matsuyama is directed to a tire construction comprising a protrusion portion or side protector 7 defined by a plurality of protrusion pieces arranged between a tread end and a carcass turnup portion (carcass plies 9A,9B).  More particularly, said protrusion portion 7 includes a center protrusion piece 7L and an end side protrusion piece 7U, wherein a height or thickness DU of said end protrusion piece is greater than that of said center protrusion piece (Abstract, Paragraph 8, and Table 1 where DU is 2 mm greater than DL in each of the exemplary tire constructions).  Additional protrusion pieces can be viewed as a center protrusion piece if in fact protrusion 7L is not seen to constitute a “center protrusion piece” (unclear what structural limitations are required by the language “center” protrusion piece).  In such an instance, it is unclear if said center protrusion piece is formed at a maximum width position of the tire.
In any event, Matsuyama teaches a distance LL from a tread end to a radially inner end of center protrusion piece 7L between 25% and 50% of a tire section height (Paragraph 7).  It is well recognized that tire maximum section widths are commonly present at heights equal to and slightly above 0.50 times a tire section height (as measured from a bead base line).  This in suggests tire constructions in which a maximum section width would in fact be present at the radial location of center protrusion piece 7L.  Absent a conclusive showing of unexpected results, one having ordinary skill in the art at the time of the invention would have found it obvious to form the tire of Matsuyama in accordance to the claimed invention.
It is further evident from Figures 1 and 2 that said side protector 7 includes a plurality of radially spaced apart grooves 11, wherein said grooves have a generally U-shaped or V-shaped design.  These designs are consistent with that which is commonly used in tire grooves and such designs have smaller widths at the groove bottom and larger widths at the groove top (corresponds with last structural limitation in the claims).  It further appears that respective grooves have an increasing depth when moving radially outward from a radially innermost groove (general depiction in figures).  Additionally, Motogami teaches a similar protector-containing tire and recognizes the need to increase groove depth when moving radially outward from a radially innermost groove (Paragraphs 13 and 26).  Motogami states that such a variation in groove depth promotes crack resistance at the bottom of grooves.  One of ordinary skill in the art at the time of the invention would have found it obvious to vary the groove depth in the tire of Matsuyama for the benefits detailed above.   
With further respect claim 1, it is extremely well known and conventional to include ribs or protrusions, including side protectors, in at least one tire sidewall portion, as shown for example by Kurosawa (Paragraph 16).  One of ordinary skill in the art at the time of the invention would have found it obvious to include the protector of Matsuyama on at least one tire sidewall portion (remains consistent with the disclosure of Matsuyama and the design of common tire side portions).    
Lastly, as to claim 1, the language “bonding a sheet member to the surface of the side wall” fails to further define the structure of the claimed tire article (limitations are directed to the method of manufacture as opposed to the structure of the claimed tire article).  This is particularly evident if the tire side portion and the side protector are formed of the same material (and such is not excluded by the claims as currently drafted). 
Regarding claim 2, see Figures 1 and 2.
With respect to claim 5, it is extremely well known and conventional to form a wide variety of sidewall assemblies in a continuous or discontinuous manner.  Motogami provides one example in which side protectors 9 are circumferentially spaced from one another.  It is emphasized that there are an extremely limited number of possible configurations (namely 2) and each configuration is consistent with well-known and conventional protector-containing tire constructions.		
As to claim 6, Motogami provides evidence that side protectors are commonly inclined with respect to a radial direction, as shown for example by Motogami (Paragraph 16).  One of ordinary skill in the art at the time of the invention would have found it obvious to incline the side protectors of Matsuyama as such is consistent with protector-containing tires.  It is emphasized that any angle other than a purely radial configuration would satisfy the claimed invention and even in instances where a radial configuration is detailed, more often than not such a configuration is described as being approximately radial or substantial radial or about radial.  The use of non-radial configurations would have been well within the purview of one having ordinary skill in the art at the time of the invention.     
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        June 15, 2022